Title: From George Washington to Anthony Whitting, 10 February 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Feby 10th 1793.

Your letter of the 30th Ulto, enclosing the Reports of the preceeding week, is at hand; but the one which ought to have been here yesterday is not yet arrived: the Mail having again met with some interruption from Ice in the Susquehanna, or some other cause unknown to me.
The Major was permitted to cut Cord Wood from the Caps of the trees which had been felled for rails, either for burning Bricks or other purposes; But it is not unlikely that his Overseer (Tayler) may Cord it for sale, if he is not watched; for It is established as a maxim in my mind, that, a man who will do wrong to another in one instance, knowingly, will have no scruple in doing it in every instance where it can be done without being liable

to discovery. And with respect to his keeping a horse, no matter whether, (as I suppose he will say, at his own expense) it is on his own provender, or that of his Employer, it is my express request that you will, immediately upon the receipt of this letter, inform him (unless he can shew a written permission for the purpose, which I am sure he is not able to do)—that if the horse, or Mare, or any other animal he is not allowed to keep, is not instantly sent away, that I will, as soon as I reach Mount Vernon, not only turn him off the Plantation but cause him to be Sued for a breach of covenant; and for his knavery; for it is not less so, than would be the opening the Majrs desk, & taking his money: nay, in my estimation the crime is greater; because a man who will defraud another who confides in him, is surely a greater villain than one who robs boldly, at the risque of his life. You may assure Mr Tayler in the strongest language you can devise; you may even read this part of my letter to him; that no pretence of Verbal permission to keep a horse will avail him; for I know from various conversations with the Major on this subject, that it is next to impossible he ever shd have given such leave; and I again add, that the pretext (if it should be offered), of feeding him at his own expence, will not way one moment
I am very glad you directed Davenport to run his Shorts & Bran through the Mill a second time. It is my wish to make the most, possible, of my Wheat. He ought, as a miller, to have known & done this without direction; and the pretext of not going out to learn it from others, is idle. I will warrant that his trips to Alexandria have afforded him abundant opportunity to be informed how matters are carried on at Rickets Mill, which I suppose, must be conducted to as good an advantage as at any of the Mills above the Blew-ridge.
Seeing no account in the Reports of getting out & delivering Wheat in the Mill, I must again desire, in strong terms, that the Mill may never stand a moment she can work, for want of Wheat. You are not to be told that the stream on which it stands is a very inconstant one; and, if the weather should turn dry, that the Wheat will remain unground.
I should have no objection to a streightened Road from Manleys bridge onwards, towards the Mill-run; nor to taking off part of No. 7 French’s, and adding it to No. 1 opposite; provided, what is taken from the former, is capable of cultivation; otherwise,

one field would be diminished in this respect and the other not encreas’d; and this, at least in part, if I recollect rightly must be the case near the bridge, where the road is much worn down; gullied; & I suppose the ground impoverished. However, I leave the matter to you, on the Spot, who can judge better than I can from recollection; what is best to be done: and authorise you to do it accordingly.
The plashing of Cedars in the Neck, I was sure would answer, from what I had seen done at Mr Bartrams. I have no objection to your filling the vacancies with transplanted ones, if you have confidence they will live; without this the plants will be lost; & time and labour will be thrown away: you were very unsuccessful last year in transplanting ever-greens; and I have been so in all years; until I adopted the method wch has often been mentioned: However, in this also, I leave you to your own judgment. The Seed (if you have it) may be sown notwithstanding; inasmuch as it affords two chances instead of one without loosing time—which is precious. There is no doubt of your plashed Cedars living, if you have not cut them too deep in the kirf. Remember that the glutinous or oily substance which surrounds the Cedar berries must be rubbed off—without which they will never come up.
If Tom Davis’ shoulder (the hurt of which it is highly probable did not come as he relates) prevents his working, or even painting, which requires little exertion; I hope you will make him remain with, or instruct Frank as much as he can in mixing, and laying on paint. I wish to have this work accomplished with as little delay as may be.
Thomas Green has written to me begging (having no money with which to buy it—nor the means of bringing it home if he had) that I would let him have three or four barrels of Corn—As it may save him from a pretext of running about in search of it—I desire you will let him have Corn to that amount; as his real and weekly wants may require: charging him for it at the current price to be allowed at settlement.
How long did the ground remain covered with the Snow which was falling when you wrote on the 30th Ulto? what effect does it appear to have had? and how does the Wheat look at the time? I am, Your friend and Well wisher

Go: Washington

